Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to the Applicant’s request for continued examination submitted on 06/06/2022.The Applicant has amended claims 1, 4, 5, 7, 8, 10-17, 19 and 20. Claims 1-20 have been examined and are pending herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 cites (and similar for claim 15), “sending, by the first video packaging device to the second video packaging device, instructions to disable delivery of the first portion of the content item packaged by the second video packaging device to the first requesting device.” The instant specification does not describe the packaging components as sending the disable instructions to the other packaging components. The specification discloses a video quality agent (VQ Agent), an entirely separate entity, as sending the disable instructions to the packaging components.
Claim 8 cites, inter alia, “and receiving, by the first video packaging device from the second video packaging device, based on the service metric data, instructions to disable delivery.” The instant specification does not describe the packaging components as sending the disable instructions to the other packaging components. The specification discloses a video quality agent (VQ Agent), an entirely separate entity, as sending the disable instructions to the packaging components. 
Claim 20 is cites, inter alia, “wherein the first service metric and the second service metric are each indicative of one or more packaging errors.” The specification does not describe the first service metric and the second service metric as being indicative of packaging errors, rather they are indicative of “a higher quality of service as compared to the other service metric (See 0042, 0059, 0141] of the instant specification.
Allowable Subject Matter
Claims 1-20 are allowable once the 35 U.S.C. 112 (a) written description rejection is satisfied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421